Exhibit 10.4

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This FIRST AMENDMENT (this “Amendment”) to that certain Employment Agreement,
dated August 1, 2014 (the “Employment Agreement”), by and between Performance
Technologies, L.L.C. (the “Company”), and Bill Stanger (the “Executive”) is made
to be effective as of October 29, 2014. Capitalized words and phrases used in
this Amendment but not defined herein shall have the meanings set forth in the
Employment Agreement. Executive and the Company are referred to collectively
herein as the “Parties.”
R E C I T A L S:
WHEREAS, the Parties entered into the Employment Agreement on August 1, 2014;
and
WHEREAS, the Parties wish to amend certain provisions of the Employment
Agreement.
NOW THEREFORE, the Parties hereby agree as follows:
1.Amendment to Section 5.4(a) of the Employment Agreement. Section 5.4(a) of the
Employment Agreement is hereby deleted in its entirety and replaced with the
following:
“(a)     An amount equal to the sum of the following: (i) one and three quarters
(1.75) times the sum of the Executive’s Base Salary for the year in which the
Termination Date occurs (or if greater, the year immediately preceding the year
in which the Change in Control occurs), plus (ii) one (1) times the greater of
(i) the Executive’s Annual Bonus received for the immediately preceding year or
(ii) the Executive’s target bonus, if any, for the year in which the Termination
Date occurs. Such amount shall be paid (A) in substantially equal monthly
installments beginning on the Payment Date and continuing through the Restricted
Period and (B) such amount less the aggregate payments made pursuant to clause
(A) in a lump sum within ten (10) days following the end of the Restricted
Period;”
2.References in the Employment Agreement. All references in the Employment
Agreement to “this Agreement” shall mean the Employment Agreement as amended by
this Amendment.
3.No Other Amendments. Except as modified by this Amendment, the Employment
Agreement shall remain in full force and effect. Nothing herein shall be held to
alter, vary or otherwise affect the terms, conditions and provisions of the
Employment Agreement, other than as expressly contemplated herein.
4.Severability. If any provision of this Amendment shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.
5.Governing Law: Jurisdiction and Venue. This Amendment, for all purposes, shall
be construed in accordance with the laws of Oklahoma without regard to conflicts
of law principles;

1



--------------------------------------------------------------------------------

Exhibit 10.4

provided, however, that any provisions relating to equity compensation shall
also be subject to any federal or state securities laws that may be applicable
and the rules of any stock exchange on which the relevant equity is listed for
trading. Any action or proceeding by either of the parties to enforce this
Amendment shall be brought only in a state or federal court located in Oklahoma
County, Oklahoma, or in arbitration located in Oklahoma County, Oklahoma. The
parties hereby irrevocably submit to the exclusive jurisdiction of such courts
and/or arbitration and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue.
6.Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.





2



--------------------------------------------------------------------------------

Exhibit 10.4

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment as of the date first written above.


PERFORMANCE TECHNOLOGIES, L.L.C.


By:    /s/ Jerry Winchester            
Name: Jerry Winchester
Title: Chief Executive Officer
EXECUTIVE:
/s/ Bill Stanger                
Bill Stanger

[SIGNATURE PAGE TO FIRST AMENDMENT TO EMPLOYMENT AGREEMENT]